DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 2/22/2022. This Action is made FINAL.
Claims 1, 3, 8-11, 13, and 18-22 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-8 , filed “applicant submits that the cited references do not teach or suggest "when it is determined that the vehicle is heading to the new destination, determining a location of the new destination based on an estimated fitting function that is determined based on changes in a heading angle of the vehicle at a plurality of measurement points over time including determining whether the heading angle converges to a predetermined value," as recited in amended claim 1” , with respect to the rejection(s) of claim(s) 1, 11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of references cited in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9-10, 11, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US PG Pub 20160109243 A1) in view of Yoshioka (US PG Pub 20060238409 A1) further in view of Krumm (US20110282571A1) and Lehmann (US20110238289A1).

	In regards to claim 1, Tseng teaches a method for adaptive live trip prediction of a destination of a vehicle (Tseng: Abstract “A vehicle includes a controller that, in response to a match between a current location of the vehicle and a recognized location, retrieves potential destinations corresponding to the recognized location”) comprising: 
	receiving current location information of the vehicle at a first time (Tseng: Para 39 “The GPS system may receive the request and transmit a signal comprising data that represents the current location of the vehicle”); 
	… a plurality of known destinations at which the vehicle has been previously located based on patterns learned from stored trip data of the vehicle (Tseng: Para 18 “the systems may apply several methods to predict one or more locations a driver of a vehicle may be traveling to as their final destination. The methods may include location learning, relative frequency analysis of prior traveled locations, and managing a database to streamline and reduce the less relevant location learned data stored in memory”);
	determining a score value for each of the known destinations (Tseng: Para 59 “The trip vector x is based on the start location and end location, and may be either a True or False value between competing alternative destinations. The destination prediction method may compare the same start location to the one or more end destinations stored in the database such that the end destinations are viewed as competing route alternatives”; Para 58 “For example, the trip vector indicates a trip having a start point of location A and an end location of location B”; i.e. the trip vector would encompass a score value for each of the known destinations) based on the distance of the vehicle from each of the known destinations at the first time (Tseng: Fig. 4 element 312; i.e. the figures shows that the distance would be a factor in calculating trip vector) , based on a previous distance of the vehicle from each of the known destinations at a previous time(Tseng: Para 56 “updating information whenever a trip vector is formed, therefore the method may capture information form the last twenty (20) observations. For example, starting at location A, the method may retrieve information from the last twenty trips that have started from location A”; Para 83 “ The trip vector 302 may take into consideration compressed trip traces 314 such as a route point of interest 318 to location B, location C, location D, etc.”; i.e. the  information form the last twenty (20) observations along with compressed trip traces would include previous distance), and based on a predetermined weighting of each of the known destinations that is based on visit frequency (Tseng: Fig. 2B element 162; Para 44 “The method may use the relative frequency as a weight to calculate which route to output when there is need to aggregate information such as destination B, C, and D in the location database”); 
	determining a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle (Tseng: Para 44 “For example, a driver is at location A and the system predicts that the driver may be going to location B, location C or location D each with different probability”)…
	determining whether the destination is a new destination to which the vehicle has not previously gone based on the score values (Tseng: Para 61 “If the trip vector is a new trip not stored in the database, the method may store the new trip in the database and set the Flag to true. For example, if the trip vector is location A to location E and this trip vector is new, the method may set the Flag to true and the rest of the trips not ending in location E (location A to location B, location A to location C, and location A to location D) may be set to false”)…; and 
	when it is determined that the vehicle is heading to the new destination, determining a location of the new destination (Tseng: Para 61 “in response to the GPS data comprising a new location and/or a new trip, the method may create a new route candidate. The new route candidate provides a new entry into the database to store information related to the new location and/or new trip”)…
	outputting location information of the new destination to a vehicle control system of the vehicle (Tseng: Para 6 “A route mapping method for a vehicle includes receiving signals indicative of a current location of the vehicle, and in response to a match between the current location and a recognized location, retrieving potential destinations learned to be associated with the recognized location each having a ranking based on a probability that the vehicle will travel to the potential destination. The method further includes outputting signals for display indicative of one or more routes between the current location and at least one the potential destinations”)…
Yet Tseng do not explicitly teach determining a distance of the vehicle from each of a plurality of known destinations;
…a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations.
determining whether the destination is a new destination to which the vehicle has not previously gone based on … the confidence measures , including determining whether each of the confidence measures is below a predetermined threshold, and determining that the vehicle is heading to the new destination based on all of the confidence measures being below the predetermined threshold.
when it is determined that the vehicle is heading to the new destination, determining a location of the new destination based on an estimated fitting function that is determined based on changes in a heading angle of the vehicle at a plurality of measurement points over time including determining whether the heading angle converges to a predetermined value; and 
…a vehicle control system of the vehicle that is configured to optimize engine efficiency of the vehicle based on the location information of the new destination.
However, in the same field of endeavor, Yoshioka teaches determining a distance of the vehicle from each of a plurality of known destinations (Yoshioka: Para 338 “calculates the distance between the user and the destination candidates with the destination candidate distance calculation unit 123; and it is thus possible for the destination prediction unit 107 to predict the destination candidate which the user is approaching as the destination”).
…a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations (Yoshioka: Para 224 “the “park” has a 10% (1÷10) movement probability, but as the target area “Sports Gym Excise” has a 90% (9÷10) movement probability, which is the highest, the predicted target area is the “Sports Gym Excise”; Para 312 “calculate a distance to these facilities from the position information of the plurality of destination candidates isolated by the destination candidate isolation unit 116; judge, for example, the facility which the user is approaching as the facility the user is moving toward; and predict that facility as the destination”; Para 313 “it is possible to judge that the user is moving from north to south. Furthermore, from the direction and detected position, the distance to “Yodobashi Cram School” is growing smaller, and therefore it is possible to judge that the user is moving toward the “Yodobashi Cram School”).
when it is determined that the vehicle is heading to the new destination(Yoshioka: Para 310 “the destination candidate isolation unit 116 isolates the facilities “Yodobashi Cram School” and “Hanamachi University” as including the detected carried items “Japanese-English dictionary” and “English-Japanese dictionary,” as shown in FIG. 61A. However, at the present stage, it is impossible to judge which destination the user will move toward. Accordingly, the user's subsequent movement is taken into consideration, a final predicted destination is isolated, and information regarding the destination is provided”), determining a location of the new destination based on an estimated fitting function (Yoshioka: Para 312 “a position information accumulation unit 117 is a unit that accumulates detected position information, and furthermore, a movement direction detection unit 118 detects a movement direction of the user form the accumulated position information. For example, it is possible to calculate a direction in which the user is moving from a difference between the current position information and the position information detected previously, and the movement direction detection unit 118 detects the movement direction of the user. In addition, it is possible to calculate a distance to these facilities from the position information of the plurality of destination candidates isolated by the destination candidate isolation unit 116; judge, for example, the facility which the user is approaching as the facility the user is moving toward; and predict that facility as the destination”) that is determined based on Page 2 of 9Serial No. 16/411,317 Attorney Docket No. 080437.PB978US changes in a heading angle of the vehicle at a plurality of measurement points over time including determining whether the heading angle converges to a predetermined value (Yoshioka: Fig. 62-71; Para 313 “FIG. 62 shows, on a map, the detected current position of the user and the positional relationship with “Yodobashi Cram School” and “Hanamachi University.” For example, the user is detected as currently being in position “longitude 135 degrees 34 minutes 30 seconds, latitude 35 degrees 30 minutes 30 seconds” while carrying the “Japanese-English dictionary” and the “English-Japanese dictionary.” However, “Hanamachi University” is located at “longitude 135 degrees 36 minutes 30 seconds, latitude 35 degrees 36 minutes 10 seconds,” and “Yodobashi Cram School” is located at “longitude 135 degrees 34 minutes 30 seconds, latitude 35 degrees 30 minutes 10 seconds,” and it is possible to acquire the position information of these facilities from the causal relationship information accumulated in the causal relationship information accumulation unit 111. Furthermore, it is possible to calculate the direction the user is moving in from the previous position information accumulated in the position information accumulation unit 117. For example, a previous detected position is “longitude 135 degrees 34 minutes 30 seconds, latitude 35 degrees 30 minutes 40 seconds.” In this case, it is possible to judge that the user is moving from north to south. Furthermore, from the direction and detected position, the distance to “Yodobashi Cram School” is growing smaller, and therefore it is possible to judge that the user is moving toward the “Yodobashi Cram School”; i.e. the facility which the user is approaching determined based on detection of movement direction detection unit (determining a location of the new destination based on an estimated fitting function based on Page 2 of 9Serial No. 16/411,317Attorney Docket No. 080437.PB978USchanges in a heading angle) predict that facility as the destination (the heading angle converges to a predetermined value)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method for adaptive live trip prediction of a destination of a vehicle of Tseng with the feature of determining a distance of the vehicle from each of a plurality of known destinations; …a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations; when it is determined that the vehicle is heading to the new destination, determining a location of the new destination based on an estimated fitting function that is determined based on Page 2 of 9Serial No. 16/411,317 Attorney Docket No. 080437.PB978US changes in a heading angle of the vehicle at a plurality of measurement points over time including determining whether the heading angle converges to a predetermined value disclosed by Yoshioka. One would be motivated to do so for the benefit of “predict the destination candidate which the user is approaching as the destination” (Yoshioka: Para 338).
Yet the combination of Tseng and Yoshiok do not explicitly teach determining whether the destination is a new destination to which the vehicle has not previously gone based on … the confidence measures, including determining whether each of the confidence measures is below a predetermined threshold, and determining that the vehicle is heading to the new destination based on all of the confidence measures being below the predetermined threshold.
…a vehicle control system of the vehicle that is configured to optimize engine efficiency of the vehicle based on the location information of the new destination.
However, in the same field of endeavor, Krumm teaches determining whether the destination is a new destination to which the vehicle has not previously gone based on … the confidence measures (Krumm: Para 8 “Open world and/or closed world analyses can be integrated into a location forecast; thus, the analysis can include forecasting about both the likelihood of a driver visiting a previously unobserved location (as a function of an observation horizon), and the spatial relationships of new locations, given prior locations”; Para 54 “the probability of a driver's destinations can be to consider the likelihood of seeing destinations that had not been seen before, thus leveraging an “open-world” model. By modeling this effect, a closed-world probability mass function taken at an early point in a survey (e.g., observation of the driver) can be transformed into an approximation of the steady state probability that can be observed at the end of the survey and beyond. This open world model then replaces Pclosed(d=i) and can yield a more accurate model of the places a subject tends to visit”; Para 55 “Referring to FIG. 5, illustrated is a system 500 that utilizes open world modeling to predict destination(s). The system 500 includes the interface component 102 and the destination estimator component 104. Further, the destination estimator component 104 includes the user history component 402 that evaluates historical data comprised in obtained input data. The user history component 402 can further include an open world modeling component 502 that explicitly considers a likelihood and location of new destinations that have not yet been observed (e.g., destinations not included as part of the historical data)”)…. 
…a vehicle control system of the vehicle that is configured to optimize engine efficiency of the vehicle based on the location information of the new destination(Krumm: Para 62 “FIG. 7 illustrates a system 700 that yields predictions of destination(s) based at least in part upon efficient route data. The system 700 includes the interface component 102 that can obtain input data. The input data can include efficient route data that can be stored in a data store (not shown), generated by a route planning component (e.g., route planning component 204 of FIG. 2), etc. Additionally or alternatively, the interface component 102 can obtain data associated with a user's current trip (e.g., data related to a location, a change in location, an amount of time for a trip, . . . ). The input data can be evaluated by the destination estimator component 104 that can further comprise an efficiency component 702. The destination estimator component 104 can accordingly generate predicted destination(s) based on an efficient driving likelihood provided by the efficiency component 702. The efficiency component 702 can compute a driving efficiency associated with a set of candidate destinations (e.g., each candidate destination) as evidence about a final location/destination, which can be utilized by the destination estimator component 104”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method for adaptive live trip prediction of a destination of a vehicle of Tseng and Yoshiok with the feature of determining whether the destination is a new destination to which the vehicle has not previously gone based on … the confidence measures  and a vehicle control system of the vehicle that is configured to optimize engine efficiency of the vehicle based on the location information of the new destination disclosed by Krumm. One would be motivated to do so for the benefit of “enhance the predictions of destinations and routes” (Krumm: Abstract).
Yet the combination of Tseng, Yoshiok and Krumm do not explicitly teach …determining whether each of the confidence measures is below a predetermined threshold, and determining that the vehicle is heading to the new destination based on all of the confidence measures being below the predetermined threshold.
However, in the same field of endeavor, Lehmann teaches …determining whether each of the confidence measures is below a predetermined threshold (Lehmann: Para 51 “a second prediction score threshold variable is in the range between 0 and 50%. In case the prediction score of all predicted destinations is below said second threshold, the navigation device switches to ‘silent mode’ and does not provide the driver with instructions on where to drive to or present him predicted destinations”), and determining that the vehicle is heading to the new destination based on all of the confidence measures being below the predetermined threshold (Lehmann: Para 52 “In ‘silent mode’, the navigation device remains silent until, at some point along the route actually chosen by the driver, at least one destination can be predicted with a prediction score higher than the first or the second prediction score threshold variable”; Para 22 “the list of known destinations comprises the explicitly entered destinations, destinations the user of the navigation device chose without entering this data explicitly into the navigation system, application derived addresses and implicit destinations”; Para 23 “Implicit destinations are destinations the user does not explicitly enter or even considered to be a destination. Implicit destinations are locations along routes the navigation device has determined automatically during a trip along a road”; Fig. 3 element 306, 313, 309; i.e. silent mode indicated that the driver is heading to a new destination when the prediction score is lower than the set range)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Tseng, Yoshioka, and Krumm with the feature of …determining whether each of the confidence measures is below a predetermined threshold, and determining that the vehicle is heading to the new destination based on all of the confidence measures being below the predetermined threshold disclosed by Lehmann. One would be motivated to do so for the benefit of “generates a destination prediction algorithm whose prediction accuracy grows over time provided the user of the navigation device does not show a random or completely unsteady traveling behavior” (Lehmann: Para 15).

In regards to claim 3, the combination of Tseng, Yoshioka, Krumm, and Lehmann teaches the method according to claim 1, and Tseng further teaches the stored trip data includes previous location information of the vehicle at previous times (Tseng: Para 05 “A navigation prediction system includes at least one controller in communication with a database. The at least one controller is programmed to collect navigation data including start locations and end locations defining a plurality of trips”).

In regards to claim 8, the combination of Tseng, Yoshioka, Krumm, and Lehmann teaches the method according to claim 7, and Tseng further teaches outputting to the user interface at least one of information related to the location of the new destination and information related to a route to the new destination(Tseng: Para 6 “The method further includes outputting signals for display indicative of one or more routes between the current location and at least one the potential destinations”; i.e. display of routes to potential destinations would encompass outputting the location of the new destination and a route to the new destination).
	
	In regards to claim 9, the combination of Tseng, Yoshioka, Krumm, and Lehmann teaches the method according to claim 1, and Tseng further teaches outputting the location of the new destination to a user interface in the vehicle (Tseng: Para 6 “A route mapping method for a vehicle includes receiving signals indicative of a current location of the vehicle, and in response to a match between the current location and a recognized location, retrieving potential destinations learned to be associated with the recognized location each having a ranking based on a probability that the vehicle will travel to the potential destination. The method further includes outputting signals for display indicative of one or more routes between the current location and at least one the potential destinations”).

In regards to claim 10, the combination of Tseng, Yoshioka, Krumm, and Lehmann teaches the method according to claim 1, and Tseng further teaches outputting to the user interface at least one of information related to the location of the new destination and information related to a route to the new destination(Tseng: Para 6 “A route mapping method for a vehicle includes receiving signals indicative of a current location of the vehicle, and in response to a match between the current location and a recognized location, retrieving potential destinations learned to be associated with the recognized location each having a ranking based on a probability that the vehicle will travel to the potential destination. The method further includes outputting signals for display indicative of one or more routes between the current location and at least one the potential destinations”).

As per claim 11, it recites a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Tseng further teach a non-transitory computer-readable medium storing a program for adaptive live trip prediction of a destination of a vehicle, which, when executed on a computer, causes the computer to perform the functions(Tseng: Para 16 “It is recognized that any circuit or other electrical device disclosed herein may include any number of microprocessors, integrated circuits, memory devices (e.g., FLASH, random access memory (RAM), read only memory (ROM), electrically programmable read only memory (EPROM), electrically erasable programmable read only memory (EEPROM), or other suitable variants thereof) and software which co-act with one another to perform operation(s) disclosed herein”)

As per claim 13, it recites a non-transitory computer-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 18, it recites a non-transitory computer-readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis. 


As per claim 19, it recites a non-transitory computer-readable medium having limitations similar to those of claim 9 and therefore is rejected on the same basis.

As per claim 20, it recites a non-transitory computer-readable medium having limitations similar to those of claim 10 and therefore is rejected on the same basis.

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Yoshioka, Krumm, and Lehmann further in view of Yu (US20150291145A1)

In regards to claim 21, the combination of Tseng, Yoshioka, Krumm, and Lehmann teaches the method according to claim 1.
Yet the combination of Tseng, Yoshioka, and Krumm do not teach in a case in which the vehicle is a hybrid vehicle, optimizing switching between a combustion engine and an electric engine in the hybrid vehicle based on the location information of the new destination.
However, in the same field of endeavor, Yu teaches in a case in which the vehicle is a hybrid vehicle, optimizing switching between a combustion engine and an electric engine in the hybrid vehicle based on the location information of the new destination (Yu: Abstract “A hybrid vehicle includes a controller configured to, in response to an anticipated vehicle route for a current drive cycle including at least two preferred electric drive (“EV”) zones, control an engine to charge a battery in response to a battery SOC falling below various thresholds at various portions of the vehicle route”; Para 3 “A hybrid vehicle according to the present disclosure includes an electric drive system including a traction battery, an internal combustion engine, and a controller. The controller is configured to, in response to an anticipated vehicle route for a current drive cycle including at least first and second preferred electric drive zones (“green zones” or “EV zones”) where the second EV zone is subsequent to the first along the route, control the engine to charge the battery in response to a battery state of charge (“SOC”) falling below various thresholds at various portions of the vehicle route”; Para  20 “The PHEV 10 is configured to operate in an “electric only” mode, a type of charge depletion control mode. In this mode, the engine 12 is stopped. The motor/generator 14 provides torque to the traction wheels 18 using stored electric energy from the traction battery 16. In electric only mode, regenerative braking is still available to recover kinetic energy as stored electric energy. To avoid over-depleting the traction battery 16, a battery state of charge threshold is provided. If the battery state of charge falls below the threshold, then the engine 12 will be started in order to charge the traction battery 16. The engine 12 may be started in response to a command from controller 20 or other controllers as appropriate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Tseng, Yoshioka, Krumm, and Lehmann with the feature of in a case in which the vehicle is a hybrid vehicle, optimizing switching between a combustion engine and an electric engine in the hybrid vehicle based on the location information of the new destination by Yu. One would be motivated to do so for the benefit of “efficiently reserving adequate battery charge for driving across a plurality of preferred electric driving zones.” (Yu: Para 37).

As per claim 22, it recites a non-transitory computer-readable medium having limitations similar to those of claim 21 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668